DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts for conducting a commercial transaction. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving a user input that for gratuity entry and merchant entry, receiving first information that relates to the commercial transaction including a pre-gratuity amount, calculating a total amount using the gratuity entry and the first information, displaying second information including the total amount, receiving an authorization to proceed with the transaction, and submitting the calculated total amount and the received authorization to proceed with the execution of the transaction. In other words, the claim describes a process for obtaining Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor via a web app to perform the steps in a network environment. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving (collecting data) and analysis (computing total amount) data, and display data, which are mere extra-solution activities. The display is recited at a high level of generality with the only required function of displaying information, which is a well-known routine function of displays. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, the computer network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving data transactions and analyzing data transactions, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing system (processor) is anything other than a generic processor, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2. 

(Step 2B: NO). The claim is not patent eligible.

Claim 11 recites an apparatus equivalent of claim 1, and is similarly rejected under the same rationale as claim 1, supra.

Claims 2, 5, 12 and 15 recite that the gratuity entry represents a numerical percentage or an amount of currency. These limitations are also part of the abstract idea identified in claim 1. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 3, 4, 13 and 14 recite that the merchant entry includes merchant type or merchant name.  These limitations are also part of the abstract idea identified in claim 1. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 6 and 16 recite that the submitting comprises charging a credit card associated with the user. These limitations are also part of the abstract idea identified in claim 1. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 7 and 17 recite authenticating prior to the receiving the authorization to proceed, the user by using at least one from among a password, a facial recognition, and a fingerprint input. This Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 8 and 18 recite receiving from the user, an additional entry that relates to at least one rule for determining an amount of the gratuity, wherein the at least one rule includes at least one P57042.JAGfrom among a merchant-specific rule that corresponds to a specific merchant and a location rule that corresponds to a geographical location of the commercial transaction, wherein the calculating comprises adjusting the calculated total amount by applying each of the at least one rule thereto. These limitations are also part of the abstract idea identified in claim 1, and the additional element of the processor (via web application) is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 9 and 19 recite wherein the receiving the user input includes displaying a list of predetermined percentages, and receiving, from the user, a touch input that corresponds to one percentage from among the listed percentages. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of the processor (via web application) and display are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 10 and 20 recite wherein the receiving the user input includes displaying a blank space for entering textual information, and receiving, from the user, a textual input that corresponds to at least one from among the at least one gratuity entry and the at least one merchant entry. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of the processor (via web application) and display are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Carlson et al (USPAP 2010/0325048).

Re claims 1 and 11: Carlson teaches a method for conducting a commercial transaction that includes a gratuity, the method being implemented by a web application that is executed by a processor, the method comprising:
receiving, by the processor via the web application and from a user, user input that includes at least one gratuity entry and at least one merchant entry that corresponds to the at least one gratuity entry (0006, 0048, 0059-0060, 0072);
receiving, by the processor via the web application and from a merchant that corresponds to the merchant entry, first information that relates to the commercial transaction, the first information including a pre-gratuity amount (0031, 0059);
calculating, by the processor, a total amount by using the at least one gratuity entry and the received first information (0059, 0060, 0072);
displaying, by the processor via the web application on a display screen, second information that relates to the commercial transaction, the second information including the calculated total amount (0033, 0072, 0087, 0101);

submitting, by the processor via the web application to a payment provider, the calculated total amount and the received authorization to proceed, in order to execute the commercial transaction (0007, 0031, 0072).

Re claims 2 and 12: Carlson teaches wherein the at least one gratuity entry represent a numerical percentage (0031, 0053).

Re claims 3 and 13: Carlson teaches wherein the at least one merchant entry includes a merchant type (0048).
Re claims 4 and 14: Carlson teaches wherein the at least one merchant entry includes a merchant name (0072).

Re claims 5 and 15: Carlson teaches wherein the at least one gratuity entry represent an amount of currency (0053).

Re claims 6 and 16: Carlson teaches wherein the submitting comprises charging a credit card account associated with the user (0034-0035).

Re claims 8 and 18: Carlson teaches receiving an additional entry that relates to at least one rule for determining an amount of gratuity, wherein the at least one rule includes at least one from among a merchant-specific rule that corresponds to a specific merchant and a location rule that 

Re claims 10 and 20: Carlson teaches wherein the receiving the user input includes displaying a user interface that includes a blank space for entering textual information, and receiving from the user, a textual input that corresponds to at least one from among the at least one gratuity entry and the at least one merchant entry (0006, 0048, 0059-0060, 0072).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson.

Re claims 7 and 17: Carlson further teaches authenticating the user by the processor (0108). Carlson does not explicitly teach authenticating prior to receiving the authorization to proceed, the user by using at least one from a password, a facial recognition, and a fingerprint input. However, official notice is hereby taken that the concept of authentication a user with at least one of these methods (i.e., password or biometrics) is old and well known. Since Carlson teaches that the invention may be combined with consumer device authentication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an authentication method before authorization in order to make the transaction more secure.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Grassadonia et al. (USPAP 2018/0005203).

Re claims 9 and 19: Carlson does not explicitly teach, but Grassadonia teaches wherein the receiving the user input includes displaying a user interface that includes a list of predetermined percentages, and receiving from the user a touch input that corresponds to one percentage form among the listed percentages (fig. 5, 0058-0059). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include these feature as taught by Grassadonia in order to enhance the flexibility of the process or system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.